July 21, 2021

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the preamble of the claim, Applicant defines “A holding member for a seat air tube…..” and “a base wall that defines a holding surface for an air tube”.  However, beginning n line 4 of claim 1, Applicant words the claim as if the "air tube(s)” is/are part of the invention when using language such as “a locking portion that locks air tubes routed along the holding  on the base wall” and “a side wall extending in a routing direction of each of the air tubes” and “when the air tube or the “air tubes have not been positively recited.  
The aforemntioned problem is continued in claim 2 when Applicant defines “the locking portion locks each of the air tubes on the base wall with the air tubes arranged in parallel to one another along the holding surface.”
Claim 3 also contains a positive recitation of the “air tubes” when applicant defines “having a hole that extends in the routing direction of each of the air tubes”.  
Claim 5 continues with the problem language “the locking portion includes a holder that holds each of the air tubes between the locking portion”. 
In claim 6, when Applicant uses the language “each of the air tubes is routed along the holding surface in a bent state, and the side wall is located on an inner side of a bent part of each of the air tubes, it appears that Applicant is including the “air tubes” as part of the invention when Claim 1 defines “A holder member for a seat air tube…..”.
 It seems that Applicant needs to add language such as - - to - - or - - for  - - or  - - adapted to - - or configured to - - in the appropriate places of the claim if he intends to claim only the “holder member” as the invention. If not, the claims appear to go back and forth between claiming just the “holder member” or the combination of the “holder member” and the “air tube(s)”.  With the claims in their current status, it is not clear if Applicant intends to claim only the “holder member” or the combination of the “holder member” and the “air tube(s)”.
The aforementioned problems render the claims vague and indefinite.  Clarification and/or correction is required.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7, so far as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poor (U.S. Patent No. 3,613,671).

    PNG
    media_image1.png
    171
    493
    media_image1.png
    Greyscale

	As for claim 1, Poor teaches a holding member for a seat air tube 44, the holding member comprising:
a base wall that defines a holding surface for an air tube;
a locking portion that locks air tubes routed along the holding surface on the base wall; and
a side wall extending in a routing direction of each of the air tubes.
As for claim 2, Poor teaches that the locking portion locks each of the air tubes on the base wall with the air tubes arranged in parallel to one another along the holding surface.
As for claim 3, Poor teaches that the locking portion includes a tubular portion having a hole that extends in the routing direction of each of the air tubes.

As for claim 5, Poor teaches that the locking portion includes a holder that holds each of the air tubes between the locking portion and the base wall by engaging with the base wall.
As for claim 7, Poor teaches that the base wall is located below a seat cushion with the holding surface facing downward.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Poor (U.S. Patent No. 3,613,671) in view of Pawson et al (U.S. Patent No. 6,323,421 B1).
Poor teaches the structure substantially as claimed including that the side wall is located on an inner side of the air tubes but does not teach that each of the air tubes is routed along the holding surface in a bent state.

    PNG
    media_image2.png
    351
    372
    media_image2.png
    Greyscale

However, Pawson et al teach a holding member capable of accommodating air tubes or other tubular structures such as wiring that would allow air tubes to be routed along a holding surface in a bent state through dividers 110f and 110g are of convoluted contour.  It would have been obvious and well within the level of ordinary skill in the art to modify the holding member, as taught by Poor, to include features that would allow the air tubes to be routed along a holding surface in a bent state, such as the holding member taught by Pawson et al, since it would depend on where the holding member is attached to a seat or other structure requiring a holding member for air tubes and since the dividers 110f and 110g would afford maximum turning radius for the air tubes provided in the individual channels formed by the tabs protruding from the base wall.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rodney B White/Primary Examiner, Art Unit 3636